Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  December 30, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150994(68)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 150994
  v                                                          COA: 314564
                                                             Calhoun CC: 2001-004547-FC
  LORINDA IRENE SWAIN,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of Michigan prosecutors John
  Smietanka, Thomas Cranmer, and James Samuels to extend the time for filing an amicus
  curiae brief is GRANTED. The amicus brief will be accepted for filing if submitted on
  or before January 15, 2016.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 30, 2015